Citation Nr: 0029629	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  91-49 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial evaluation for residuals 
of left knee injury.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The veteran served on active duty from November 1989 to June 
1990.  This appeal arises from a December 1990 rating 
decision of the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  That rating 
decision granted service connection for residuals of a left 
knee injury and assigned a 10 percent evaluation from June 
1990.

In May 1997, the Board of Veterans' Appeals (Board) remanded 
the case for additional development, and in June 1998, the 
claims folder was transferred to the Atlanta, Georgia, RO.  
Subsequently, a May 2000 rating decision assigned a separate 
10 percent evaluation from April 1997, based on instability 
of the knee.  The 10 percent evaluation based on limitation 
of motion was continued.  


FINDINGS OF FACT

1.  Since June 1990, the veteran's service connected left 
knee disability has been manifested by pain and tenderness, 
with minimal limitation of motion; leg flexion has not been 
shown to be limited to 30 degrees or less, and leg extension 
has not been shown to be limited to 15 degrees or more.

2.  Slight lateral instability of the left knee joint has 
been shown since April 23, 1997.  

3.  Moderate functional loss due to pain on use of the left 
knee was first demonstrated on VA examination on February 17, 
1999.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
since June 1990, for residuals of left knee injury, based on 
limitation of motion, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.102 and Part 4, Codes 5003, 5010, 
5260, 5261 (1999).

2.  The criteria for an evaluation in excess of 10 percent, 
from April 23, 1997, to February 16, 1999, for residuals of 
left knee injury, based on lateral instability, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.102 and 
Part 4, Code 5257 (1999).

3.  The criteria for an evaluation of 20 percent, since 
February 17, 1999, for residuals of left knee injury, based 
on lateral instability and functional loss, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.102 and Part 4, 
Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (1999).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  At the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran injured her left knee during service in a fall in 
December 1989.  Service connection for residuals of left knee 
injury was granted in December 1990, and a 10 percent 
evaluation was assigned from June 1990, based on limitation 
of motion.  The veteran disagreed with that initial rating.  
A May 2000 rating decision assigned a separate 10 percent 
evaluation from April 1997, based on instability of the knee.  
The 10 percent evaluation based on limitation of motion was 
continued.  Thus, the left knee injury residuals are now 
evaluated at a combined 20 percent evaluation.

Traumatic arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion.  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003, 
5010 (1999).

Under Code 5257, a 10 percent evaluation contemplates a 
slight level of recurrent subluxation or lateral instability.  
A 20 percent evaluation requires a moderate level of 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation requires a severe level of disability.  38 C.F.R. 
Part 4, Diagnostic Code 5257 (1999).  

The Medical Board's April 1990 report reflects a diagnosis of 
retropatellar knee pain secondary to significant 
chondromalacia patellae.  

A November 1991 treatment note showed mild tenderness over 
the left tibial tubercle, and range of motion reduced in 
flexion due to pain.  There was no swelling, but the veteran 
walked with a cane.

In August 1992, a tibial tubercle with tenderness on 
palpation was noted.  Tendonitis was present near the 
tubercle, and that the physician recommended a knee 
immobilizer.  An August 1992 psychiatric consultation report 
notes the veteran's use of a cane for walking and wearing a 
brace for her left knee.  April 1993 treatment notes reflect 
continued left knee problems, with tenderness and minimal 
fluid noted, and radiographic studies indicating minimal 
osteoarthritic changes of the patellofemoral joint.  Chronic 
left knee problems are noted in a July 1993 discharge 
summary.  A diagnosis of acute arthritis of the left knee is 
reflected in a July 1993 VA medical center admission report.  

VA examination in August 1993 indicated a range of left knee 
motion of 45 degrees of flexion and 0 degrees extension.  The 
ligament was reportedly intact, and findings were negative 
for effusion and crepitus. 

VA treatment records for a period of hospitalization for knee 
rehabilitation from June to August 1995 reflect ongoing 
treatment and physical therapy for knee complaints including 
pain and weakness.  A diagnosis of chondromalacia patella, 
leading to bilateral weakness in the quadriceps muscle is 
reflected in the June 1995 treatment notes.  Discussions of 
possible surgery for the left knee are indicated throughout 
these treatment notes.  Pain upon range of motion is noted in 
a June 1995 treatment note, and the veteran is noted to use 
her cane at all times in a July 1995 treatment note.  An 
August 1995 discharge summary indicates that she continued to 
have some discomfort and still walked with the cane.  

An April 23, 1997, treatment record noted left knee pain and 
tenderness.  Range of motion was within normal limits and 
muscle strength was fair, but there was instability of the 
left knee.  

A May 1997 physical therapy discharge report indicated 
evidence of osteochondritis changes of the tibial tubercle 
with fragmentation by X-ray.  Decreased pain and increased 
joint mobility were noted following physical therapy.  

A VA examination was conducted on February 17, 1999.  The 
veteran reported that she walked with a knee brace and/or a 
cane.  The left knee disability was aggravated by walking too 
much, running, or going up and down stairs.  On examination, 
there were coarse crepitations with range of motion from 0 to 
120 degrees.  Motion from 120 to 130 degrees could be 
obtained "but there is tenseness of the pain in the left 
knee area especially in the patellofemoral joint and there is 
medial laxity."  The anterior and posterior drawer signs 
were negative, as were Lachmann's and McMurray's tests.  
There was no evidence of acute swelling.  Infrapatellar 
tendinitis was present.  There was deep tenderness on 
pressure but no evidence of infection or clinical evidence of 
inflammation around the knee.  Thigh and below the knee 
strength was 5/5, but whenever the knee pain was aggravated 
the strength probably was 4/5.  The veteran walked with a 
straight cane and limped toward the left side.  She kept her 
knees flexed to 5-10 degrees but there was no foot drop and 
no giving way of the knee unless she was very tired.  The 
diagnoses were:  Left tibial tubercle osteochondritis, more 
in favor of a chronic Osgood-Schlatter disease and also 
associated with the infrapatellar tendinitis; she had 
diagnosed patellofemoral syndrome and also mild to moderate 
chondromalacia patella.  The examiner classified the 
veteran's functional impairment as "moderate to moderately 
significant."  

The medical evidence of record from June 1990 to date 
indicates that the veteran has some limitation of left knee 
motion.  This has been assigned a 10 percent evaluation under 
code 5003.  38 C.F.R. Part 4, Diagnostic Code 5003 (1999).  
She is not entitled to higher ratings under Codes 5260 or 
5261 since leg flexion has not been shown to be limited to 30 
degrees or less, nor leg extension limited to 15 degrees or 
more.  (Even the 45 degrees of flexion noted on the VA 
examination in August 1993, which is not confirmed by any 
other evidence of record, would only entitle the veteran to a 
10 percent evaluation under Code 5260, and she is already 
evaluated at 10 percent under Code 5003 for limitation of 
motion.)  38 C.F.R. Part 4, Diagnostic Codes 5260, 5261 
(1999).  

Instability was first noted on the outpatient treatment 
record dated April 23, 1997.  However, there was no 
indication that this instability was more than slight.  The 
Board notes that the VA examination report in February 1999 
indicated that knee pain resulted in a functional impairment 
characterized as "moderate to moderately significant."  
Accordingly, a 20 percent evaluation will be assigned under 
Code 5257 from February 17, 1999 to date.  

The basis for the 20 percent evaluation assigned under Code 
5257 based on the February 1999 examination results includes 
the functional loss resulting from the veteran's pain:  No 
more than slight instability was shown; however, considering 
the functional loss, the overall disability is best 
characterized as moderate, warranting the 20 percent 
evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Accordingly, the Board finds that, based on the evidentiary 
record, the veteran's service connected left knee injury 
residuals do not merit greater than a 10 percent evaluation 
at any time since June 1990, based on limitation of motion; 
do not merit greater than a 10 percent evaluation from April 
23, 1997, to February 16, 1999, based on lateral instability; 
and do merit a 20 percent evaluation from February 17, 1999, 
to date, based on lateral instability and functional loss.  
See Fenderson, supra.  


ORDER

An evaluation in excess of 10 percent, since June 1990, for 
residuals of left knee injury, based on limitation of motion, 
is denied.  

An evaluation in excess of 10 percent, from April 23, 1997, 
to February 16, 1999, for residuals of left knee injury, 
based on lateral instability, is denied.

An evaluation of 20 percent, from February 17, 1999, to date, 
for residuals of left knee injury, based on lateral 
instability and functional loss, is granted.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


